PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT



Rule 208. Procedure.

***

(f)   Emergency temporary suspension orders and related relief.

***
     (8) Where a respondent-attorney has been temporarily suspended
pursuant to paragraph (1) or paragraph (5) and more than two years
have passed without the commencement of a formal proceeding, and
it appears by an affidavit demonstrating facts that:

                (i) the respondent-attorney has not complied with
          conditions imposed in the order of temporary suspension or
          with the requirements of Enforcement Rule 217;

              (ii) the order of temporary suspension was based, in
          whole or in part, on the respondent-attorney’s failure to
          provide information or records, and the respondent-attorney
          has not provided the information or records, or otherwise
          cured the deficiency;

             (iii) the respondent-attorney has engaged in post-
          suspension conduct, by act or omission, that materially
          delays or obstructs Disciplinary Counsel’s ability to fully
          investigate allegations of misconduct against the
          respondent-attorney;

              (iv) the respondent-attorney’s whereabouts are unknown,
          in that despite reasonably diligent efforts, Disciplinary
          Counsel has not been able to contact or locate the
          respondent-attorney for information or to serve notices or
          other process at the address provided by the respondent-
          attorney in the verified statement required by Enforcement
          Rule 217(e)(1) or at any other known addresses that might be
          current;
              (v) a conservatorship of the affairs of the respondent-
          attorney has been appointed pursuant to Enforcement Rule
          321; or

              (vi) the respondent-attorney has not participated in
          proceedings before the Pennsylvania Lawyers Fund for
          Client Security in which an adjudicated claim has resulted in
          an award,

Disciplinary Counsel may petition the Court for the issuance of a rule
to show cause why an order of disbarment should not be entered. The
provisions of paragraph (1) apply to service of the petition upon the
respondent-attorney by Disciplinary Counsel. Upon the filing by
Disciplinary Counsel of an affidavit establishing compliance with the
service requirements of paragraph (1), the Court may enter a rule
directing the respondent-attorney to show cause why the respondent-
attorney should not be disbarred, which rule shall be returnable within
thirty days. The respondent-attorney shall serve a copy of any
response on Disciplinary Counsel, who shall have fourteen days after
receipt to file a reply.

     (9) If a rule to show cause has been issued under paragraph (8),
and the period for response has passed without a response having
been filed, or after consideration of any responses, the Court may enter
an order disbarring the respondent-attorney from the practice of law,
discharging the rule to show cause, or directing such other action as
the Court deems appropriate.




                                   2